—Order, Supreme Court, Bronx County (Stanley Green, J.), entered on or about November 13, 1996, which granted defendant New York City Housing Authority’s motion to dismiss the complaint for failure to state a cause of action, unanimously affirmed, without costs.
The IAS Court properly dismissed the complaint for failure to allege facts supporting the existence of the “special relationship” required in order to impose liability on defendant for failing to provide adequate police protection (see, Cuffy v City of New York, 69 NY2d 255). Such relationship cannot be premised upon an alleged 911 call made by a third party to the police (see, Harris v New York City Hous. Auth., 187 AD2d 362). In addition, plaintiffs failed to establish that defendant owned, operated, managed, controlled or maintained the grocery store where the infant plaintiff was allegedly injured. Concur— Wallach, J. P., Nardelli, Tom, Mazzarelli and Colabella, JJ.